COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

 Cause number:           01-18-00687-CV
 Style:                  Erin Broussard v. Roy Arnel
 Date motion filed*:     October 1, 2018
 Type of motion:         Motion to Withdraw as Counsel
 Party filing motion:    Appellant’s Counsel Oliver J. Brown
 Document to be filed:   N/A

Is appeal accelerated?     No.

Ordered that motion is:
       Granted
              If document is to be filed, document due: N/A
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellant’s counsel’s motion to withdraw as counsel is granted because it complies
         with Rule 6.5 and appellant’s new counsel has been substituted. See TEX. R. APP. P.
         6.5(a), (b), 10.1(a)(5), 10.3(a). Accordingly, the Clerk of this Court is directed to
         remove Oliver J. Brown as counsel for appellant.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually          Acting for the Court

Date: October 9, 2018